957 So. 2d 1256 (2007)
Rudolfo G. ORTIZ, Appellant,
v.
James R. McDONOUGH, Secretary, Florida Department of Corrections, Appellee.
No. 1D06-4268.
District Court of Appeal of Florida, First District.
May 4, 2007.
Rehearing Denied June 15, 2007.
Rudolfo G. Ortiz, pro se, Appellant.
Bill McCollum, Attorney General, and Joy A. Stubbs, Assistant Attorney General, Tallahassee, for Appellee.
WOLF, J.
Ortiz challenges an order dismissing his petition for mandamus and an order finding him to be a vexatious litigant and assessing attorney's fees. We affirm as to the dismissal of the mandamus petition without further comment.
We reverse that portion of the order finding Ortiz's petition to be frivolous pursuant to section 57.085(9), Florida Statutes (2005), and assessing attorney's fees pursuant to section 57.105, Florida Statutes (2005), as these sections do not apply to collateral criminal proceedings.
We affirm the order in all other respects as appellant has failed to properly raise a challenge as to the rest of the order regarding the finding of being a vexatious litigant.
ALLEN and POLSTON, JJ., concur.